Citation Nr: 0421283	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-10 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
condition, secondary to service-connected disabilities of the 
knees and low back.

2.  Entitlement to service connection for a bilateral 
shoulder condition, secondary to service-connected 
disabilities of the knees and low back.

3.  Entitlement to service connection for osteoarthritis of 
the pelvis, secondary to service-connected disabilities of 
the knees and low back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel
INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1962.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO), which, inter alia, denied the benefits 
sought on appeal.  During the pendency of the examination, 
the veteran's claims file was transferred to the RO in Reno, 
Nevada, due to the veteran's change of address.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no medical or X-ray evidence of an injury or 
disability of either hip or shoulder, or of the pelvis, 
during service or for many years thereafter, nor is there any 
competent evidence that links any of these claimed disorders 
to service.

3.  There is conflicting  medical and X-ray evidence as to 
whether the veteran has had arthritis of the hips in recent 
years; most recent X-ray examinations have ruled out a 
current disability of either hip; there is no competent 
evidence that shows that a disability of either hip was 
caused or aggravated by his service-connected low back and 
bilateral knee disabilities.  .

4.  There is no medical or X-ray evidence of a current 
disability of the right shoulder. 

5.  The veteran's left shoulder disability, to include 
impingement syndrome with decrease in musculature, which was 
first shown many years after service, was not caused or 
aggravated by his service-connected low back and bilateral 
knee disabilities.

6.  X-ray evidence fails to confirm claimed arthritis of the 
pelvis; a claimed disability of the pelvis was not caused or 
aggravated by the veteran's service-connected low back and 
bilateral knee disabilities.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral hip 
arthritis, to include as secondary to service-connected low 
back and bilateral knee disabilities, is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310(a) 
(2003).

2.  Entitlement to service connection for a claimed right 
shoulder disability and a left shoulder disorder, to include 
impingement syndrome with decreased musculature, to include 
as secondary to service-connected low back and bilateral knee 
disabilities, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.310(a) (2003).

3.  Entitlement to service connection for a disability of the 
pelvis with claimed osteoarthritis, to include as secondary 
to service-connected low back and bilateral knee 
disabilities, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claim after the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Thus, compliance is required with the VCAA.  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the April 2001 rating decision on appeal, an 
August 2002 Decision Review Officer decision, and a March 
2003 statement of the case (SOC) adequately informed him of 
the information and evidence needed to substantiate his 
claims.  The Board observes that a December 2002 VCAA notice 
letter and a September 2003 VCAA notice letter informed him 
of the VCAA's implementing regulations, including that VA 
would assist him in obtaining government or private medical 
or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that these documents show that 
the appellant was notified of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 17 Vet. App. 412 (2004).

The decision by the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini, supra, held in part that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The initial AOJ decision regarding the veteran's claims was 
dated in April 2001, prior to the VCAA notices.  As noted 
above, VCAA provisions were subsequently considered and 
complied with.  The December 2002 VCAA notice was provided 
prior to the March 2003 SSOC.  The December 2002 and 
September 2003 VCAA letters notified the veteran of the VCAA 
prior to the return of his claims to the Board.  There is no 
indication that there is additional evidence to obtain; and 
there has been a complete review of all the evidence of 
record.  The Board finds that there is no prejudice to the 
appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
elaborates on this particular procedural point below. 

The veteran appealed an April 2001 rating decision.  Only 
after that rating action was promulgated did the AOJ, in 
December 2002 and September 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  

Because the VCAA notice regarding this claim was not provided 
to the appellant prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id.  ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in December 2002 
and September 2003 were not given prior to the first AOJ 
adjudication of the claims, they were provided by the AOJ 
prior to the transfer of the appellant's case to the Board, 
and the content of the notices fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
connection claim.  In the September 2003 letter, the RO 
informed the veteran that it needed "any additional 
information or evidence that you believe will support your 
claim."  In a February 2004 letter informing him that his 
appeal had been certified to the Board, the RO informed him 
that that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton, supra; see 
also 38 C.F.R. § 20.1102 (harmless error).  In the case of 
the veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  All service medical records have been obtained.  In a 
December 2002 statement, the veteran stated that he had not 
visited any doctors other than those at the VA medical 
centers (VAMCs) at Las Vegas, St. Paul and St. Cloud, 
Minnesota.  The claims file includes records from each of 
these VAMCs.  

The Board recognizes that the veteran has reported receipt of 
benefits from the Social Security Administration (SSA), based 
on unemployability.  The Board finds that in light of the 
particular facts of this case, such records are not necessary 
for the proper adjudication of the veteran's claims.  The 
veteran referred to the SSA benefits in connection with 
claims for a total disability evaluation based on 
unemployability (TDIU) and an increased evaluation for 
service-connected disability.  He has not indicated that the 
SSA benefits are due to his claimed hip, shoulder or pelvis 
conditions.  He has not identified any outstanding medical 
records that pertain to these claims.  He has not asserted 
that any medical records on which his SSA benefits are based 
show any treatment for, or include any opinions about, his 
claimed disabilities.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Board notes that the veteran underwent VA medical and X-
ray examinations in March 2002, which failed to show a 
current disability of either hip, pelvis or right shoulder.  
As to the left shoulder, there is no suggestion in the 
examination report or in any other competent evidence of 
record that that disability began during or proximate to 
service, is linked to any incident of active duty, or was 
caused or aggravated by a service-connected disability.  The 
Board finds that the relevant medical evidence of record, to 
include the report of the March 2002 VA medical and X-ray 
examinations, contains sufficient detail to make a decision 
on the claims currently before the Board.  Thus, there is no 
duty to provide another examination with regard to this issue 
on appeal.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board has considered the veteran's contention that an 
evaluation by an independent, non-VA examiner is warranted.  
The Board may obtain an advisory medical opinion from an 
independent medical expert (IME)when, in its opinion, a 
medical opinion is warranted by the medical complexity or 
controversy involved in the appeal.  38 U.S.C.A. § 7109 (West 
2002); 38 C.F.R. § 20.901(d) (2003).  The necessity of 
obtaining such an opinion is left to the discretion of the 
Board.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  In 
this case, the Board finds that  the claims of entitlement to 
service connection for the disabilities at issue do not 
present a question of medical complexity or controversy so as 
to warrant referral for an IME opinion.  The criteria for 
referral for an IME opinion have not been met.  38 U.S.C.A. § 
7109 (West 2002); 38 C.F.R. § 20.901 (2003).

The Board further notes that, during the pendency of his 
claim the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra; 
Pelegrini, supra. 

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Factual Background

The veteran contends that he now has a bilateral hip 
disability, a bilateral shoulder disability (consisting of 
right shoulder pain and left shoulder diminished muscles), 
and osteoarthritis of the pelvis due to an altered gait 
caused by his service-connected patellofemoral pain syndrome 
of the left knee, residuals of a right knee injury, and low 
back disease with radiculopathy and degenerative changes.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Post-service medical records are negative for complaints, 
symptoms, findings or diagnoses related to the right 
shoulder.

The report of a January 1999 VA X-ray provides an impression 
of mild degenerative joint disease at the hips, right worse 
than left.  In February 1999, the veteran complained of left 
shoulder pain and reduced motion.  The veteran noted that 
since his [1998] stroke his activity had decreased.  The 
assessment was impingement syndrome of the stroke-involved 
left shoulder.  

The report of an April 1999 VA general medical examination 
provides that the veteran's hips were normal.  Clinical 
evaluation of the left shoulder revealed some less developed 
musculature and muscle tone; it was noted that a prior 
stroked affected his left upper extremity musculature.  No 
diagnosis pertaining to the hips or left shoulder were 
provided.  Other diagnoses included chronic low back pain 
with intermittent left hip and left leg pains.  

In January 2000, the veteran complained of low back and left 
hip pain.  The pertinent clinical diagnosis was degenerative 
joint disease of the lumbar spine and left hip.  An April 
2000 VA outpatient progress note provides that the veteran 
complained of low back and hip pain.  The pertinent 
assessment was low back pain, hip pain and knee pain 
secondary to osteoarthritis and neuropathic pain secondary to 
right CVA.  A May 2000 VA radiographic report provides that 
the views failed to demonstrate significant degenerative 
changes or periarticular calcification.  There were pelvic 
phleboliths.  The impression was no significant abnormality.  
A June 2000 VA progress note provides a pertinent assessment 
of chronic pain syndrome involving the low back, hip and 
lower extremities.  

The report of a March 2002 VA examination provides that the 
examiner reviewed the veteran's claims file.  On physical 
examination, the veteran did not have an antalgic gait but 
did favor the left side.  Residuals of examination were 
provided in detail.  The resulting pertinent assessments were 
negative for the hips.  The examiner opined that the 
veteran's hip condition was not due to an altered gait.  His 
gait was, at the most, minimally antalgic.  The examiner also 
opined that the veteran's knee disability had not caused any 
hip arthritis and that the most recent X-rays, in 2001 (sic), 
were normal.  A radiographic report accompanying the report 
provided an impression of unremarkable films of the hips and 
pelvis.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition.  38 C.F.R. § 3.310(a).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

In the case of aggravation, such secondary disorder is 
compensable only to the degree of disability over and above 
the degree of disability which would exist without such 
aggravation.  38 C.F.R. § 3.310(a); Allen, supra, 448, 449 
(1995).

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service, or a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. §§ 3.303, 3.304, Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).



Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for a bilateral hip 
disability, a bilateral shoulder disability, and 
osteoarthritis of the pelvis, to include as secondary to 
service-connected knee and low back disabilities.  

There is no medical or X-ray evidence of an injury or 
disability of either hip or shoulder, or of the pelvis, 
during service or for many years thereafter, nor is there any 
competent evidence that links any of the disabilities at 
issue to service.  The thrust of the veteran's appeal is that 
his bilateral hip, bilateral shoulder and pelvic disorders 
were caused or aggravated by an altered gait associated with 
his service-connected bilateral knee and low back 
disabilities.

There is conflicting medical and X-ray evidence as to whether 
the veteran has had arthritis of the hips.  The most recent 
evaluations, to include X-rays in January 2000 and March 
2002, essentially ruled out a current disability of either 
hip, to include arthritis.  The Board has considered the 
veteran's complaints of left hip pain.  There is some medical 
evidence that the hip pain many be radiating from his already 
service-connected disc disease of the lumbar spine; that is, 
the current 60 percent rating for that disorder would take 
into account pain radiating from the low back to the hip.  
The evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is to be avoided.  38 C.F.R. § 4.14.  In any 
event, pain without an underlying disability is not a disease 
or disability for which service connection can be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Even assuming the presence of a current underlying disability 
of either hip, the veteran's gait has been described as only 
minimally antalgic and, there is no competent evidence that 
shows that a disability of either hip is linked to service or 
was caused or aggravated by his service-connected low back 
and/or bilateral knee disabilities.  The physician who 
performed the March 2002 VA examination opined that there was 
no causal relationship between a hip disability and an 
altered gait.  There is no competent opinion to indicate 
otherwise.  Under these circumstances, service connection for 
a claimed bilateral hip disability is not warranted.

There is no medical or X-ray evidence of a current disability 
of the right shoulder.  Regardless of the theory of 
entitlement, however, the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 
F.3d 1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), it was noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents resulted in disability.  See also Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Without an 
underlying disability to which his right shoulder back pain 
can be attributed, there is no basis to find a disability for 
which service connection may be granted.  Sanchez-Benitez, 
supra.  In the absence of any competent evidence of a current 
right shoulder disability, the appeal for a grant of service 
connection for the claimed disorder must be denied.  Id. 

The veteran's left shoulder disability, to include 
impingement syndrome with decrease in musculature, was first 
shown many years after service, and there is no medical 
evidence to suggest that it is linked to service or was 
caused or aggravated by his service-connected low back or 
bilateral knee disabilities.  It is pertinent to note tat the 
veteran has a history of a stroke affecting his left side.  
In any event, there is no competent evidence to suggest his 
impingement syndrome or decreased musculature associated with 
his left shoulder disability is linked to firing a rifle or 
any other incident of active duty, nor is there any medical 
evidence that supports the contended causal relationship to 
an altered gait.  

As the claim for service connection for arthritis of the 
pelvis, X-ray evidence fails to confirm the claimed 
arthritis.  Phleboliths of the pelvis are apparent but such 
is merely a calculi or concretion in a vein; a vein stone 
(see Dorland's Illustrated Medical Dictionary at 1007 (26th 
ed. 1981)); it is not an underlying pelvic disability.  As 
noted above, pain alone, in the absence of an underlying 
condition, is not a disability for which service connection 
may be granted.  Sanchez-Benitez, supra.   There is no 
medical evidence to suggest that a claimed disability of the 
pelvis is linked to service or was caused or aggravated by 
the veteran's service-connected low back or bilateral knee 
disabilities.

The veteran's own lay assertions that his bilateral hip, 
bilateral shoulder and pelvic disabilities are related to an 
antalgic gait associated with his service-connected low back 
and bilateral knee disabilities do not constitute competent 
medical evidence.  Espiritu, supra.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
disabilities of the knees and low back, is denied.

Entitlement to service connection for a bilateral shoulder 
disability, to include as  secondary to service-connected 
disabilities of the knees and low back, is denied.

Entitlement to service connection for osteoarthritis of the 
pelvis, to include as secondary to service-connected 
disabilities of the knees and low back, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



